Filed:   May 9, 2001

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                          Nos. 99-2443(L)
                           (CA-98-636-2)



Patricia Bragg, et al.,

                                              Plaintiffs - Appellees,

          versus


West Virginia Coal Association, et al.,

                              Intervenors/Defendants - Appellants.




                             O R D E R



     The court further amends its opinion filed April 24 and

amended May 1, 2001, as follows:

     On page 39, first full paragraph, line 31 -- the spelling of

Justice Frankfurter’s name is corrected.

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
                                                Filed:   May 1, 2001

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                          Nos. 99-2443(L)
                           (CA-98-636-2)



Patricia Bragg, et al.,

                                             Plaintiffs - Appellees,

          versus


West Virginia Coal Association, et al.,

                              Intervenors/Defendants - Appellants.




                             O R D E R



     The court amends its opinion filed April 24, 2001, as follows:

     On page 29, first full paragraph, line 3 -- the citation to

Coeur d’Alene Tribe is corrected to read “521 U.S. at 270-80.”

                                      For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PATRICIA BRAGG; JAMES W.
WEEKLEY; SIBBY R. WEEKLEY; WEST
VIRGINIA HIGHLANDS CONSERVANCY;
CARLOS GORE; LINDA GORE; CHERYL
PRICE; JERRY METHENA,
Plaintiffs-Appellees,

and

TOMMY MOORE; VICTORIA MOORE,
Plaintiffs,

v.

WEST VIRGINIA COAL ASSOCIATION;
WEST VIRGINIA MINING AND
RECLAMATION ASSOCIATION,
                                      No. 99-2443
Intervenors/Defendants-
Appellants,

and

DANA ROBERTSON, Colonel, District
Engineer, U.S. Army Corps of
Engineers, Huntington District; JOE
N. BALLARD, Lieutenant General,
Chief of Engineers and Commander
of the U.S. Army Corps of
Engineers; MICHAEL D. GHEEN,
Chief to the Regulatory Branch,
Operations and Readiness Division,
U.S. Army Corps of Engineers,
Huntington District; MICHAEL C.
CASTLE, Director, West Virginia
Division of Environmental
Protection,
Defendants,

and

HOBET MINING, INCORPORATED;
CATENARY COAL COMPANY; MINGO-
LOGAN COAL COMPANY; WESTERN
POCAHONTAS PROPERTIES LIMITED
PARTNERSHIP; NATIONAL COUNCIL OF
COAL LESSORS, INCORPORATED;
INTERNATIONAL UNION, UNITED MINE
WORKERS OF AMERICA,
Intervenors/Defendants.

NATIONAL MINING ASSOCIATION; AEI
RESOURCES, INC.; WASHINGTON LEGAL
FOUNDATION; ALLIED EDUCATIONAL
FOUNDATION; INTERSTATE MINING
COMPACT COMMISSION;
COMMONWEALTH OF VIRGINIA;
FRIENDS OF THE EARTH; KENTUCKY
RESOURCES COUNCIL, INC.,
Amici Curiae.

                  2
PATRICIA BRAGG; JAMES W.
WEEKLEY; SIBBY R. WEEKLEY; WEST
VIRGINIA HIGHLANDS CONSERVANCY;
CARLOS GORE; LINDA GORE; CHERYL
PRICE; JERRY METHENA,
Plaintiffs-Appellees,

and

TOMMY MOORE; VICTORIA MOORE,
Plaintiffs,

v.

WESTERN POCAHONTAS PROPERTIES
LIMITED PARTNERSHIP; NATIONAL
COUNCIL OF COAL LESSORS,
INCORPORATED,
Intervenors/Defendants-
Appellants,
                                      No. 99-2445
and

DANA ROBERTSON, Colonel, District
Engineer, U.S. Army Corps of
Engineers, Huntington District; JOE
N. BALLARD, Lieutenant General,
Chief of Engineers and Commander
of the U.S. Army Corps of
Engineers; MICHAEL D. GHEEN,
Chief of the Regulatory Branch,
Operations and Readiness Division,
U.S. Army Corps of Engineers,
Huntington District; MICHAEL C.
CASTLE, Director, West Virginia
Division of Environmental
Protection,
Defendants,

and

                  3
WEST VIRGINIA COAL ASSOCIATION;
WEST VIRGINIA MINING AND
RECLAMATION ASSOCIATION; HOBET
MINING, INCORPORATED; CATENARY
COAL COMPANY; MINGO-LOGAN COAL
COMPANY; INTERNATIONAL UNION,
UNITED MINE WORKERS OF AMERICA,
Intervenors/Defendants.

NATIONAL MINING ASSOCIATION; AEI
RESOURCES, INC.; WASHINGTON LEGAL
FOUNDATION; ALLIED EDUCATIONAL
FOUNDATION; INTERSTATE MINING
COMPACT COMMISSION;
COMMONWEALTH OF VIRGINIA;
FRIENDS OF THE EARTH; KENTUCKY
RESOURCES COUNCIL, INC.,
Amici Curiae.

                4
PATRICIA BRAGG; JAMES W.
WEEKLEY; SIBBY R. WEEKLEY; WEST
VIRGINIA HIGHLANDS CONSERVANCY;
CARLOS GORE; LINDA GORE; CHERYL
PRICE; JERRY METHENA,
Plaintiffs-Appellees,

and

TOMMY MOORE; VICTORIA MOORE,
Plaintiffs,

v.

MICHAEL C. CASTLE, Director, West
Virginia Division of Environmental
Protection,
Defendant-Appellant,
                                      No. 99-2446
and

DANA ROBERTSON, Colonel, District
Engineer, U.S. Army Corps of
Engineers, Huntington District; JOE
N. BALLARD, Lieutenant General,
Chief of Engineers and Commander
of the U.S. Army Corps of
Engineers; MICHAEL D. GHEEN,
Chief of the Regulatory Branch,
Operations and Readiness Division,
U.S. Army Corps of Engineers,
Huntington District,
Defendants,

and

                  5
WEST VIRGINIA COAL ASSOCIATION;
WEST VIRGINIA MINING AND
RECLAMATION ASSOCIATION; HOBET
MINING, INCORPORATED; CATENARY
COAL COMPANY; MINGO-LOGAN COAL
COMPANY; WESTERN POCAHONTAS
PROPERTIES LIMITED PARTNERSHIP;
NATIONAL COUNCIL OF COAL LESSORS,
INCORPORATED; INTERNATIONAL UNION,
UNITED MINE WORKERS OF AMERICA,
Intervenors/Defendants.

NATIONAL MINING ASSOCIATION; AEI
RESOURCES, INC.; WASHINGTON LEGAL
FOUNDATION; ALLIED EDUCATIONAL
FOUNDATION; INTERSTATE MINING
COMPACT COMMISSION;
COMMONWEALTH OF VIRGINIA;
FRIENDS OF THE EARTH; KENTUCKY
RESOURCES COUNCIL, INC.,
Amici Curiae.

                6
PATRICIA BRAGG; JAMES W.
WEEKLEY; SIBBY R. WEEKLEY; WEST
VIRGINIA HIGHLANDS CONSERVANCY;
CARLOS GORE; LINDA GORE; CHERYL
PRICE; JERRY METHENA,
Plaintiffs-Appellees,

and

TOMMY MOORE; VICTORIA MOORE,
Plaintiffs,

v.

INTERNATIONAL UNION, UNITED MINE
WORKERS OF AMERICA,
Intervenor/Defendant-
Appellant,

and
                                      No. 99-2447
DANA ROBERTSON, Colonel, District
Engineer, U.S. Army Corps of
Engineers, Huntington District; JOE
N. BALLARD, Lieutenant General,
Chief of Engineers and Commander
of the U.S. Army Corps of
Engineers; MICHAEL D. GHEEN,
Chief of the Regulatory Branch,
Operations and Readiness Division,
U.S. Army Corps of Engineers,
Huntington District; MICHAEL C.
CASTLE, Director, West Virginia
Division of Environmental
Protection,
Defendants,

and

                  7
WEST VIRGINIA COAL ASSOCIATION;
WEST VIRGINIA MINING AND
RECLAMATION ASSOCIATION; HOBET
MINING, INCORPORATED; CATENARY
COAL COMPANY; MINGO-LOGAN COAL
COMPANY; WESTERN POCAHONTAS
PROPERTIES LIMITED PARTNERSHIP;
NATIONAL COUNCIL OF COAL LESSORS,
INCORPORATED,
Intervenors/Defendants.
NATIONAL MINING ASSOCIATION; AEI
RESOURCES, INC.; WASHINGTON LEGAL
FOUNDATION; ALLIED EDUCATIONAL
FOUNDATION; INTERSTATE MINING
COMPACT COMMISSION;
COMMONWEALTH OF VIRGINIA;
FRIENDS OF THE EARTH; KENTUCKY
RESOURCES COUNCIL, INC.,
Amici Curiae.

                8
PATRICIA BRAGG; JAMES W.
WEEKLEY; SIBBY R. WEEKLEY; WEST
VIRGINIA HIGHLANDS CONSERVANCY;
CARLOS GORE; LINDA GORE; CHERYL
PRICE; JERRY METHENA,
Plaintiffs-Appellees,

and

TOMMY MOORE; VICTORIA MOORE,
Plaintiffs,

v.

HOBET MINING, INCORPORATED;
CATENARY COAL COMPANY; MINGO-
LOGAN COAL COMPANY,
Intervenors/Defendants-
Appellants,

                                      No. 99-2448
and

DANA ROBERTSON, Colonel, District
Engineer, U.S. Army Corps of
Engineers, Huntington District; JOE
N. BALLARD, Lieutenant General,
Chief of Engineers and Commander
of the U.S. Army Corps of
Engineers; MICHAEL D. GHEEN,
Chief of the Regulatory Branch,
Operations and Readiness Division,
U.S. Army Corps of Engineers,
Huntington District; MICHAEL C.
CASTLE, Director, West Virginia
Division of Environmental
Protection,
Defendants,

and

                  9
WEST VIRGINIA COAL ASSOCIATION;
WEST VIRGINIA MINING AND
RECLAMATION ASSOCIATION; WESTERN
POCAHONTAS PROPERTIES LIMITED
PARTNERSHIP; NATIONAL COUNCIL OF
COAL LESSORS, INCORPORATED;
INTERNATIONAL UNION, UNITED MINE
WORKERS OF AMERICA,
Intervenors/Defendants.
NATIONAL MINING ASSOCIATION; AEI
RESOURCES, INC.; WASHINGTON LEGAL
FOUNDATION; ALLIED EDUCATIONAL
FOUNDATION; INTERSTATE MINING
COMPACT COMMISSION;
COMMONWEALTH OF VIRGINIA;
FRIENDS OF THE EARTH; KENTUCKY
RESOURCES COUNCIL, INC.,
Amici Curiae.

                10
PATRICIA BRAGG; JAMES W.
WEEKLEY; SIBBY R. WEEKLEY; WEST
VIRGINIA HIGHLANDS CONSERVANCY;
CARLOS GORE; LINDA GORE; CHERYL
PRICE; JERRY METHENA,
Plaintiffs-Appellees,

and

TOMMY MOORE; VICTORIA MOORE,
Plaintiffs,

v.

DANA ROBERTSON, Colonel, District
Engineer, U.S. Army Corps of
Engineers, Huntington District; JOE
N. BALLARD, Lieutenant General,
                                      No. 99-2683
Chief of Engineers and Commander
of the U.S. Army Corps of
Engineers; MICHAEL D. GHEEN,
Chief of the Regulatory Branch,
Operations and Readiness Division,
U.S. Army Corps of Engineers,
Huntington District,
Defendants-Appellants,

and

MICHAEL C. CASTLE, Director, West
Virginia Division of Environmental
Protection,
Defendant,

and

                  11
WEST VIRGINIA COAL ASSOCIATION;
WEST VIRGINIA MINING AND
RECLAMATION ASSOCIATION; HOBET
MINING, INCORPORATED; CATENARY
COAL COMPANY; MINGO-LOGAN COAL
COMPANY; WESTERN POCAHONTAS
PROPERTIES LIMITED PARTNERSHIP;
NATIONAL COUNCIL OF COAL LESSORS,
INCORPORATED; INTERNATIONAL UNION,
UNITED MINE WORKERS OF AMERICA,
Intervenors/Defendants.

NATIONAL MINING ASSOCIATION; AEI
RESOURCES, INC.; WASHINGTON LEGAL
FOUNDATION; ALLIED EDUCATIONAL
FOUNDATION; INTERSTATE MINING
COMPACT COMMISSION;
COMMONWEALTH OF VIRGINIA;
FRIENDS OF THE EARTH; KENTUCKY
RESOURCES COUNCIL, INC.,
Amici Curiae.

                12
PATRICIA BRAGG; JAMES W.
WEEKLEY; SIBBY R. WEEKLEY; WEST
VIRGINIA HIGHLANDS CONSERVANCY;
CARLOS GORE; LINDA GORE; CHERYL
PRICE; JERRY METHENA,
Plaintiffs-Appellees,

and

TOMMY MOORE; VICTORIA MOORE,
Plaintiffs,

v.

                                     No. 00-1338
WEST VIRGINIA COAL ASSOCIATION;
WEST VIRGINIA MINING AND
RECLAMATION ASSOCIATION,
Intervenors/Defendants-
Appellants,

v.

MICHAEL C. CASTLE, Director, West
Virginia Division of Environmental
Protection,
Defendant-Appellee,

and

                  13
DANA ROBERTSON, Colonel, District
Engineer, U.S. Army Corps of
Engineers, Huntington District; JOE
N. BALLARD, Lieutenant General,
Chief of Engineers and Commander
of the U.S. Army Corps of
Engineers; MICHAEL D. GHEEN,
Chief of the Regulatory Branch,
Operations and Readiness Division,
U.S. Army Corps of Engineers,
Huntington District,
Defendants,

and

HOBET MINING, INCORPORATED;
CATENARY COAL COMPANY; MINGO-
LOGAN COAL COMPANY; WESTERN
POCAHONTAS PROPERTIES LIMITED
PARTNERSHIP; NATIONAL COUNCIL OF
COAL LESSORS, INCORPORATED;
INTERNATIONAL UNION, UNITED MINE
WORKERS OF AMERICA,
Intervenors/Defendants.

NATIONAL MINING ASSOCIATION; AEI
RESOURCES, INC.; WASHINGTON LEGAL
FOUNDATION; ALLIED EDUCATIONAL
FOUNDATION; INTERSTATE MINING
COMPACT COMMISSION;
COMMONWEALTH OF VIRGINIA;
FRIENDS OF THE EARTH; KENTUCKY
RESOURCES COUNCIL, INC.,
Amici Curiae.

                  14
PATRICIA BRAGG; JAMES W.
WEEKLEY; SIBBY R. WEEKLEY; WEST
VIRGINIA HIGHLANDS CONSERVANCY;
CARLOS GORE; LINDA GORE; CHERYL
PRICE; JERRY METHENA,
Plaintiffs-Appellees,

and

TOMMY MOORE; VICTORIA MOORE,
Plaintiffs,

v.

HOBET MINING, INCORPORATED;
CATENARY COAL COMPANY; MINGO-
LOGAN COAL COMPANY,
Intervenors/Defendants-
Appellants,                           No. 00-1339

v.

MICHAEL C. CASTLE, Director, West
Virginia Division of Environmental
Protection,
Defendant-Appellee,

and

DANA ROBERTSON, Colonel, District
Engineer, U.S. Army Corps of
Engineers, Huntington District; JOE
N. BALLARD, Lieutenant General,
Chief of Engineers and Commander
of the U.S. Army Corps of
Engineers; MICHAEL D. GHEEN,
Chief of the Regulatory Branch,

                  15
Operations and Readiness Division,
U.S. Army Corps of Engineers,
Huntington District,
Defendants,

and

WEST VIRGINIA COAL ASSOCIATION;
WEST VIRGINIA MINING AND
RECLAMATION ASSOCIATION; WESTERN
POCAHONTAS PROPERTIES LIMITED
PARTNERSHIP; NATIONAL COUNCIL OF
COAL LESSORS, INCORPORATED;
INTERNATIONAL UNION, UNITED MINE
WORKERS OF AMERICA,
Intervenors/Defendants.

NATIONAL MINING ASSOCIATION; AEI
RESOURCES, INC.; WASHINGTON LEGAL
FOUNDATION; ALLIED EDUCATIONAL
FOUNDATION; INTERSTATE MINING
COMPACT COMMISSION;
COMMONWEALTH OF VIRGINIA;
FRIENDS OF THE EARTH; KENTUCKY
RESOURCES COUNCIL, INC.,
Amici Curiae.

Appeals from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CA-98-636-2)

Argued: December 7, 2000

Decided: April 24, 2001

Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

                  16
Affirmed in part, vacated in part, and remanded with instructions by
published opinion. Judge Niemeyer wrote the opinion, in which Judge
Luttig and Judge Williams joined.

_________________________________________________________________

COUNSEL

ARGUED: Benjamin Lee Bailey, BAILEY & GLASSER, L.L.P.,
Charleston, West Virginia; R. Hewitt Pate, HUNTON & WILLIAMS,
Richmond, Virginia; Jared A. Goldstein, Environment & Natural
Resources Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellants. Joseph Mark Lovett,
MOUNTAIN STATE JUSTICE, INC., Charleston, West Virginia;
James Millard Hecker, TRIAL LAWYERS FOR PUBLIC JUSTICE,
Washington, D.C., for Appellees. ON BRIEF: Brian A. Glasser, Jen-
nifer S. Fahey, BAILEY & GLASSER, L.L.P., Charleston, West Vir-
ginia; Russell M. Hunter, Office of Mining & Reclamation, WEST
VIRGINIA DIVISION OF ENVIRONMENT PROTECTION, Nitro,
West Virginia, for Appellant Castle. Michael R. Shebelskie, HUN-
TON & WILLIAMS, Richmond, Virginia; W. Warren Upton, James
R. Snyder, Robert G. McLusky, JACKSON & KELLY, P.L.L.C.,
Charleston, West Virginia; Jim Haviland, Perry McDaniel, CRAN-
DALL, PYLES, HAVILAND & TURNER, Charleston, West Vir-
ginia; Robert D. Pollitt, STEPTOE & JOHNSON, Charleston, West
Virginia, for Appellants West Virginia Coal, et al. Lois J. Schiffer,
Assistant Attorney General, Steven E. Rusak, David C. Shilton, Envi-
ronment & Natural Resources Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Gary S. Guzy,
General Counsel, Steven Neugeboren, ENVIRONMENTAL PRO-
TECTION AGENCY, Washington, D.C.; John D. Leshy, Solicitor,
Thomas Bovard, DEPARTMENT OF THE INTERIOR, Washington,
D.C.; Charles A. Blanchard, General Counsel, Earl Stockdale, Deputy
General Counsel, Diedre Duncan, DEPARTMENT OF THE ARMY,
Washington, D.C., for Federal Appellants. Patrick C. McGinley, Mor-
gantown, West Virginia; Suzanne M. Weise, Morgantown, West Vir-
ginia, for Appellees. Harold P. Quinn, Jr., Senior Vice President &
General Counsel, NATIONAL MINING ASSOCIATION, Washing-
ton, D.C.; George W. Miller, John G. Roberts, Jr., Susan M. Cook,
HOGAN & HARTSON, L.L.P., Washington, D.C., for Amicus

                  17
Curiae National Mining. Sheryl G. Snyder, Timothy J. Hagerty,
BROWN, TODD & HEYBURN, P.L.L.C., Louisville, Kentucky;
Paul E. Sullivan, BROWN, TODD & HEYBURN, P.L.L.C., Lexing-
ton, Kentucky, for Amicus Curiae AEI. Daniel J. Popeo, Paul D.
Kamenar, WASHINGTON LEGAL FOUNDATION, Washington,
D.C., for Amici Curiae Washington Legal, et al. Christopher B.
Power, David L. Yaussy, ROBINSON & MCELWEE, L.L.P.,
Charleston, West Virginia; Gregory E. Conrad, INTERSTATE MIN-
ING COMPACT COMMISSION, Herndon, Virginia, for Amicus
Curiae Interstate Mining. Mark L. Earley, Attorney General of Vir-
ginia, William H. Hurd, Solicitor General, Judith Williams Jagdmann,
Deputy Attorney General, Richard B. Zorn, Senior Assistant Attorney
General, Valerie L. Myers, Assistant Attorney General, John C. Wil-
kinson, Jr., Assistant Attorney General, OFFICE OF THE ATTOR-
NEY GENERAL, Richmond, Virginia, for Amicus Curiae
Commonwealth. David S. Baron, EARTHJUSTICE LEGAL
DEFENSE FUND, Washington, D.C., for Amicus Curiae Friends.
Tom FitzGerald, Frankfort, Kentucky, for Amicus Curiae Kentucky
Resources.

_________________________________________________________________

OPINION

NIEMEYER, Circuit Judge:

This case, which is of great importance to the citizens of West Vir-
ginia, was commenced by some of its citizens and an environmental
group against the Director of the West Virginia Division of Environ-
mental Protection to challenge his issuance of permits for
mountaintop-removal coal mining in the State. The complaint alleged
that the Director "has routinely approved surface coal mining permits
which decapitate the State's mountains and dump the resulting waste
in nearby valleys, burying hundreds of miles of headwaters of West
Virginia's streams," and it requested an injunction prohibiting the fur-
ther issuance of such permits.

The public concern over this issue is demonstrated by the remark-
ably broad spectrum of interests represented in these proceedings, as
well as by their unusual alliances, in both the political and legal are-

                  18
nas. On one side of the dispute are plaintiffs, consisting of a group of
private citizens and environmental groups who oppose West Virgin-
ia's current permitting practices, and they enjoy the support of the
U.S. Environmental Protection Agency. On the other side are the coal
mining companies, who are allied with the United Mine Workers of
America and the West Virginia State political establishment, all of
whom favor current mining practices. And, until this litigation was
commenced, these practices had the approval of the U.S. Army Corps
of Engineers, although the United States' interests are now aligned
with the position taken by the U.S. Environmental Protection Agency.

Following extensive and careful consideration of motions for sum-
mary judgment on the substantive issues presented and cross-motions
to dismiss, the district court denied the motions to dismiss, found that
West Virginia's approval of mountaintop mining practices violated
both federal and State law, and enjoined the State from issuing further
permits that authorize dumping of mountain rock within 100 feet of
intermittent and perennial streams.

Because we conclude that the doctrine of sovereign immunity bars
the citizens from bringing their claims against an official of West Vir-
ginia in federal court, we vacate the district court's injunction and
remand with instructions to dismiss the citizens' complaint without
prejudice so that they may present their claims in the proper forum.
We affirm, however, the district court's earlier consent decree
approving a settlement of some of the claims asserted. The reasons for
our rulings follow.

I

Mountaintop-removal coal mining, while not new, only became
widespread in West Virginia in the 1990s. Under this method, to
reach horizontal seams of coal layered in mountains, the mountaintop
rock above the seam is removed and placed in adjacent valleys; the
coal is extracted; and the removed rock is then replaced in an effort
to achieve the original contour of the mountain. But because rock
taken from its natural state and broken up naturally "swells," perhaps
by as much as 15 to 25%, the excess rock not returned to the moun-
tain -- the "overburden" -- remains in the valleys, creating "valley
fills." Many valley fills bury intermittent and perennial streams and

                   19
drainage areas that are near the mountaintop. Over the years, the West
Virginia Director of Environmental Protection (the "Director" or
"State Director"), as well as the U.S. Army Corps of Engineers, has
approved this method of coal mining in West Virginia.

The disruption to the immediate environment created by mountain-
top mining is considerable and has provoked sharp differences of
opinion between environmentalists and industry players. See, e.g.,
Penny Loeb, Shear Madness, U.S. News & World Rept., Aug. 11,
1997. As Loeb reported these differences of opinion, environmental-
ists decry the "startling" change in the topography, which leaves the
land more subject to floods, results in the pollution of streams and riv-
ers, and has an "incalculable" impact on wildlife. The environmental-
ists also criticize the mining process itself, which cracks foundations
of nearby houses, causes fires, creates dust and noise, and disrupts
private wells. The coal companies concede that the process changes
the landscape, but note on the positive side that land is reclaimed, that
grass, small shrubs, and trees are planted, and that waterfowl ponds
are added. Moreover, the companies observe that mining is critical to
the West Virginia economy and creates high-paying jobs in the State.

In July 1998, Patricia Bragg, along with eight other West Virginia
citizens and the West Virginia Highlands Conservancy (collectively
"Bragg"), commenced this action against officials of the U.S. Army
Corps of Engineers and the State Director. Bragg alleged that the
State Director, in granting surface coal mining permits, "engaged in
an ongoing pattern and practice of violating his non-discretionary
duties under the Surface Mining Control and Reclamation Act [of
1977, 30 U.S.C. § 1201 et seq.] and the West Virginia state program
approved under that statute." More particularly, she alleged that the
Director consistently issued permits to mining operations, without
making requisite findings, that (1) authorized valley fills, (2) failed to
assure the restoration of original mountain contours, and (3) violated
other environmental protection laws. She asserted that the Director
violated his federal- and State-law duty to "withhold approval of per-
mit applications that are not complete and accurate and in compliance
with all requirements of the state program." She also alleged that the
Corps of Engineers breached its duties under federal law.

The Director moved to dismiss the complaint, asserting that
Bragg's claims were barred by the Eleventh Amendment and that the

                   20
court, in any case, lacked subject matter jurisdiction. He argued that
although only injunctive relief and declaratory judgments against him
in his official capacity were sought, the Ex parte Young exception to
Eleventh Amendment immunity did not apply because Bragg's claims
arose under State law. The district court disagreed and permitted
Bragg's suit to proceed against the Director.

All but two counts of the complaint were settled,1      1 and the court
resolved Counts 2 and 3 on motions for summary judgment. Both of
these counts addressed a West Virginia regulation, enacted to con-
form with a federal regulation, that established 100-foot "buffer
zones" around "perennial" and "intermittent" streams, within which
surface mining activities may not disturb the land, unless the State
agency "specifically authorizes" such activities after making certain
findings. W. Va. Code St. R. tit. 38 § 2-5.2; see also 30 C.F.R.
§ 816.57 (the federal counterpart).2   2 Count 2 alleged that the Director
_________________________________________________________________

1 The counts of the complaint directed against the U.S. Army Corps of
Engineers for violation of the Clean Water Act, 33 U.S.C. § 1251 et seq.,
the National Environmental Policy Act, 42 U.S.C. § 4321 et seq., and the
Administrative Procedure Act, 5 U.S.C. § 501 et seq., were settled on
December 23, 1998, and the district court approved the settlement as
"fair, adequate, reasonable, and faithful to the [applicable] environmental
statutes." Bragg v. Robertson, 54 F. Supp. 2d 653, 670 (S.D. W. Va.
1999). The counts directed against the State Director, except for Counts
2 and 3, were settled on July 26, 1999, and the court approved that settle-
ment by entry of a consent decree, dated February 17, 2000. See Bragg
v. Robertson, 83 F. Supp. 2d 713, 722 (S.D. W. Va. 2000). The coal
companies and associations, but not the Director, have appealed the con-
sent decree, asserting that the court did not have jurisdiction over the
State Director because (1) 30 U.S.C. § 1270(a)(2) did not provide juris-
diction, and (2) the Eleventh Amendment barred the action against the
Director.

2 W. Va. Code St. R. tit. 38 § 2-5.2 states

        No land within one hundred feet (100') of an intermittent or
        perennial stream shall be disturbed by surface mining operations
        including roads unless specifically authorized by the Director.
        The Director will authorize such operations only upon finding
        that surface mining activities will not adversely affect the normal
        flow or gradient of the stream, adversely affect fish migration or

                    21
engaged in a pattern and practice of approving mountaintop removal
operations without even attempting to make the required findings, and
Count 3 alleged that because valley fills inherently have an adverse
effect upon stream ecology and cause violations of water quality stan-
dards, the findings required by the State regulation could never be
made, at least not accurately, for valley fill permits. In entering sum-
mary judgment in favor of Bragg, the district court ruled (1) that "the
Director has a nondiscretionary duty to make the findings required
under the buffer zone rule before authorizing any incursions, includ-
ing valley fills, within one hundred feet of an intermittent or perennial
stream," Bragg v. Robertson, 72 F. Supp. 2d 642, 661 (S.D. W. Va.
1999); and (2) that "the Director has a nondiscretionary duty under
the buffer zone rule to deny variances for valley fills in intermittent
and perennial streams because they necessarily adversely affect
stream flow, stream gradient, fish migration, related environmental
values, water quality and quantity, and violate state and federal water
quality standards," id. at 663. Based on these rulings, the court
enjoined the Director "from approving any further surface mining per-
mits under current law that would authorize placement of excess spoil
in intermittent and perennial streams for the primary purpose of waste
disposal." Id. The district court stayed its injunction, however, pend-
ing appeal to this court. See Bragg v. Robertson, 190 F.R.D. 194, 196
(S.D. W. Va. 1999).

The State Director appealed, challenging not only the district
court's substantive rulings on Counts 2 and 3, but also its rulings that
the Eleventh Amendment did not bar this suit against him and that the
federal court had jurisdiction to consider Bragg's claims. Coal mining
companies and coal associations, that had intervened in the case, also
appealed, again contesting the district court's substantive rulings on
Counts 2 and 3 and challenging the district court's jurisdiction both
to enter the injunction and to enter the February 17, 2000 consent
decree approving the settlement of the other claims against the Direc-
_________________________________________________________________

       related environmental values, materially damage the water quan-
       tity or quality of the stream and will not cause or contribute to
       violations of applicable State or Federal water quality standards.
       The area not to be disturbed shall be designated a buffer zone
       and marked accordingly.

                  22
tor. Finally, the United States appealed, challenging the breadth of the
district court's injunction.

II

The Surface Mining Control and Reclamation Act of 1977
("SMCRA") was enacted to strike a balance between the nation's
interests in protecting the environment from the adverse effects of
surface coal mining and in assuring the coal supply essential to the
nation's energy requirements. See 30 U.S.C. § 1202(a), (d), (f); see
also Hodel v. Va. Mining & Reclamation Ass'n, 452 U.S. 264, 268-69
(1981). The Act accomplishes these purposes through a "cooperative
federalism," in which responsibility for the regulation of surface coal
mining in the United States is shared between the U.S. Secretary of
the Interior and State regulatory authorities. See H.R. Rep. No. 95-
218, at 57 (1977) (hereinafter "Legislative History"), reprinted in
1977 U.S.C.C.A.N. 593, 595. Under this scheme, Congress estab-
lished in SMCRA "minimum national standards" for regulating sur-
face coal mining and encouraged the States, through an offer of
exclusive regulatory jurisdiction, to enact their own laws incorporat-
ing these minimum standards, as well as any more stringent, but not
inconsistent, standards that they might choose. See Legislative His-
tory, at 167, reprinted in 1977 U.S.C.C.A.N. at 698; 30 U.S.C.
§ 1255(b).

To implement this cooperative federalism, SMCRA directs the
U.S. Secretary of the Interior to develop a "federal program" of regu-
lation that embodies the minimum national standards and to consider
for approval any "State programs" that are submitted to it for
approval. To obtain approval of its program, a State must pass a law
that provides for the minimum national standards established as "re-
quirements" in SMCRA and must also demonstrate that it has the
capability of enforcing its law. See 30 U.S.C. § 1253(a). Once the
Secretary is satisfied that a State program meets these requirements
and approves the program, the State's laws and regulations imple-
menting the program become operative for the regulation of surface
coal mining, and the State officials administer the program, see id.
§ 1252(e), giving the State "exclusive jurisdiction over the regulation
of surface coal mining" within its borders, id. § 1253(a). If, however,
a State fails to submit a program for approval, or a program that it

                  23
submits is not approved, or approval of a State's program is with-
drawn because of ineffective enforcement, then the federal program
becomes applicable for the State, and the Secretary becomes vested
with "exclusive jurisdiction for the regulation and control of surface
coal mining and reclamation operations taking place [in the] State."
Id. § 1254(a); see also Legislative History, at 85-86, reprinted in 1977
U.S.C.C.A.N. at 622.

Thus, SMCRA provides for either State regulation of surface coal
mining within its borders or federal regulation, but not both. The Act
expressly provides that one or the other is exclusive, see 30 U.S.C.
§§ 1253(a), 1254(a), with the exception that an approved State pro-
gram is always subject to revocation when a State fails to enforce it,
see id. §§ 1253(a); 1271(b). Federal oversight of an approved State
program is provided by the Secretary's obligation to inspect and mon-
itor the operations of State programs. See id . §§ 1267, 1271. Only if
an approved State program is revoked, as provided in§ 1271, how-
ever, does the federal program become the operative regulation for
surface coal mining in any State that has previously had its program
approved. See id. §§ 1254(a), 1271.

In sum, because the regulation is mutually exclusive, either federal
law or State law regulates coal mining activity in a State, but not both
simultaneously. Thus, after a State enacts statutes and regulations that
are approved by the Secretary, these statutes and regulations become
operative, and the federal law and regulations, while continuing to
provide the "blueprint" against which to evaluate the State's program,
"drop out" as operative provisions. They are reengaged only follow-
ing the instigation of a § 1271 enforcement proceeding by the Secre-
tary of the Interior.

In the case before us, West Virginia submitted a program to the
Secretary in 1980 for approval, and the Secretary approved the pro-
gram in 1981, thus granting West Virginia "primacy" status -- a sta-
tus under which its law exclusively regulates coal mining in the State.
See 30 C.F.R. § 948.10 (noting the Secretary's approval of West Vir-
ginia's plan). As part of this program, the West Virginia legislature
enacted its own statute entitled the "Surface Coal Mining and Recla-
mation Act" (the "West Virginia Coal Mining Act"). See W. Va. Code
§ 22-3-1 et seq. As amended, the West Virginia Coal Mining Act

                  24
vests the Director of the State Division of Environmental Protection
with the authority to administer the Act and otherwise to provide for
the regulation of surface coal mining within the State. See W. Va.
Code § 22-3-4. The West Virginia Act sets out minimum performance
standards that mirror those found in SMCRA, and the State Director
has exercised his statutorily granted power to promulgate State regu-
lations that parallel those issued by the Secretary of the Interior pursu-
ant to the federal Act. See 38 W. Va. Code St. R. § 2-1 et seq. Thus,
since the Secretary's approval of the West Virginia program in 1981,
the Director has served as the exclusive permitting authority in the
State, and West Virginia has maintained "exclusive jurisdiction," with
certain exceptions inherent in the federal oversight provisions, over
surface mining regulation within its borders.

III

Bragg brought this action against the State Director under the "citi-
zen suit" provision of SMCRA, which provides in relevant part:

        [A]ny person having an interest which is or may be
        adversely affected may commence a civil action on his own
        behalf to compel compliance with this chapter --

        * * *

        (2) against the Secretary or the appropriate State regula-
        tory authority to the extent permitted by the eleventh
        amendment to the Constitution where there is alleged
        a failure of the Secretary or the appropriate State regu-
        latory authority to perform any act or duty under this
        chapter which is not discretionary with the Secretary or
        with the appropriate State regulatory authority.

        The district courts shall have jurisdiction, without regard to
        the amount in controversy or the citizenship of the parties.

30 U.S.C. § 1270(a)(2).

The State Director asserted below and now contends that, as an

                    25
official of West Virginia who has been sued in his official capacity,
he is immune from suit in federal court under the doctrine of sover-
eign immunity guaranteed by the Eleventh Amendment. In response
to the district court's reliance on Ex parte Young, 209 U.S. 123
(1908), to overcome the Eleventh Amendment bar, the Director
argues that the Ex parte Young exception does not apply because the
issues in this case involve enforcement of West Virginia law, not fed-
eral law. Acknowledging that Bragg nominally asserts violations of
both federal and State law, the Director argues that Bragg actually
seeks to compel the Director "to comply with the approved West Vir-
ginia surface mining program" because once a State program is
approved by the Secretary of the Interior, it is State law, not federal
law, that governs. Thus, the Director concludes that the Ex parte
Young exception for ongoing federal violations does not apply; rather,
Pennhurst State School & Hospital v. Halderman, 465 U.S. 89
(1984), controls. In Pennhurst, the Supreme Court held the Ex parte
Young doctrine inapplicable to a suit brought against a State official
to compel his compliance with State law. See 465 U.S. at 106.3 3
_________________________________________________________________

3 In addition, the State Director argues that SMCRA provides Bragg a
detailed remedial scheme and that a court should not cast aside that
scheme to permit an action against a State officer based upon Ex parte
Young. The Director details the scheme as follows:

       Under 30 U.S.C. § 1267, the Secretary [of the Interior] retains
       authority to make "such inspections of any surface coal mining
       and reclamation operations as are necessary to evaluate the
       administration of approved State program." SMCRA's regula-
       tions contain procedures for making any amendments to the
       State programs that OSM determines are necessary. 30 C.F.R.
       part 732. The regulations also prescribe a detailed process for
       discontinuing state programs that do not continue to meet
       SMCRA's minimum standards. 30 C.F.R. part 733. This
       detailed, remedial scheme protects SMCRA's minimum nation-
       wide standards, while preserving the states' vital Eleventh
       Amendment rights.

He grounds this argument on the Supreme Court's decision in Seminole
Tribe v. Florida, 517 U.S. 44, 53 (1996). Bragg, on the other hand,
asserts that her suit is not displacing a statutorily created scheme but
rather is "completely consistent with, and expressly authorized by,
SMCRA's legislative scheme." Because we dispose of this case on other
grounds, we do not address this argument.

                  26
Bragg, on the other hand, contends that the Ex parte Young excep-
tion permits suit against the State Director. She argues first that Con-
gress, by enacting 30 U.S.C. § 1270(a)(2), "authorized citizens to
bring Ex parte Young suits against State officials who have the
responsibility to comply with SMCRA and federally-approved State
programs under that Act." Second, she asserts that her suit seeks to
enforce federal, not State, law because (1) States with federally
approved programs are still bound by federal statutory mandates that
govern their activities, and (2) the buffer zone regulation promulgated
by West Virginia is federal law. Finally, she maintains that West Vir-
ginia, in choosing "to submit a state program for federal approval,
accept[ed] the federal government's invitation to act as regulators of
surface coal mining in the state." She asserts that West Virginia, by
participating in the federal program, agreed to submit to federal juris-
diction under 30 U.S.C. § 1270(a)(2), thereby waiving its Eleventh
Amendment immunity.

The district court ruled that SMCRA's grant to citizens to bring
suits against State regulatory authorities "to the extent permitted by
the eleventh amendment," 30 U.S.C. § 1270(a)(2), amounts to an "im-
plicit authorization" to citizens to bring Ex parte Young actions
against State officials, and cited Natural Resources Defense Council
v. California Department of Transportation, 96 F.3d 420, 423-24 (9th
Cir. 1996), for support. The court also rejected the Director's argu-
ment that State law, not federal law, is being enforced because the
State law is incorporated into federal law, and cited Arkansas v. Okla-
homa, 503 U.S. 91, 110 (1992), for support. See Bragg v. Robertson,
No. 2:98-0636, slip op. at 8 (S.D. W. Va. Oct. 9, 1998).

We begin our analysis by noting that although the literal text of the
Eleventh Amendment appears to restrict only Article III diversity
jurisdiction, we have come to understand that the Amendment con-
firms principles of State sovereign immunity that are embedded in the
constitutional structure and thus that it bars "citizens from bringing
suits in federal court against their own states." Litman v. George
Mason Univ., 186 F.3d 544, 549 (4th Cir. 1999) (citing Hans v. Loui-
siana, 134 U.S. 1 (1890)); see also Alden v. Maine, 527 U.S. 706, 712
(1999) (holding that sovereign immunity also immunizes a State from
private lawsuits brought in its own courts under federal law). And
when, as in this case, a suit is brought only against State officials, the

                   27
suit is barred "when `the State is the real, substantial party in inter-
est.'" Pennhurst, 465 U.S. at 101 (quoting Ford Motor Co. v. Dep't
of Treasury of Ind., 323 U.S. 459, 464 (1945)). This limit on federal
judicial power is an essential element of the constitutional design, as
immunity "accords the States the respect owed them as members of
the federation," Puerto Rico Aqueduct & Sewer Auth. v. Metcalf &
Eddie, Inc., 506 U.S. 139, 146 (1993), and protects the States' ability
"to govern in accordance with the will of their citizens," Alden, 527
U.S. at 751.

A State's immunity to suit in federal court is subject to well estab-
lished and important exceptions, however. See S.C. State Ports Auth.
v. Fed. Maritime Comm'n, No. 00-1481, ___ F.3d ___, (4th Cir. Mar.
12, 2001) (enumerating six exceptions to Eleventh Amendment
immunity). Sovereign immunity does not, for example, prevent the
United States itself from bringing suit against an unconsenting State
to ensure compliance with federal law. See United States v. Texas,
143 U.S. 621, 644-45 (1892). Moreover, Congress may abrogate a
State's immunity pursuant to its enforcement power under § 5 of the
Fourteenth Amendment. See Seminole Tribe, 517 U.S. at 59; Fla.
Prepaid Post Secondary Educ. Expense Bd. v. Coll. Sav. Bank, 527
U.S. 627, 647 (1999) (holding that the Patent Remedy Act was not a
§ 5 enactment). A State, of course, may waive its immunity by "con-
senting to be sued in federal court." Litman, 186 F.3d at 550 (citing
Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd.,
527 U.S. 666, 675 (1999)); see also Idaho v. Coeur d'Alene Tribe,
521 U.S. 261, 267 (1997); Atascadero State Hosp. v. Scanlon, 473
U.S. 234, 238 (1985). And, as at issue here, the Eleventh Amendment
does not preclude private individuals from bringing suit against State
officials for prospective injunctive or declaratory relief designed to
remedy ongoing violations of federal law. See Ex parte Young, 209
U.S. 123 (1908); DeBauche v. Trani, 191 F.3d 499, 505 (4th Cir.
1999) (citing Green v. Mansour, 474 U.S. 64, 68 (1985)).

Bragg concedes that her suit is, in reality, directed toward the State
of West Virginia and therefore that Eleventh Amendment jurispru-
dence is relevant. She maintains, however, that her suit is authorized
by Ex parte Young, or, alternatively, that West Virginia has waived
its immunity by participating in the federal program. We address each
of these arguments in turn.

                   28
A

Although the Ex parte Young exception to the Eleventh Amend-
ment is well established, its precise contours are not. See Pennhurst,
465 U.S. at 101-02; see also Coeur d'Alene Tribe, 521 U.S. at 270-80
(opinion of Kennedy, J., joined by Rehnquist, C.J.) (urging a "case-
by-case approach" to the application of Ex parte Young). At the very
least, however, the Ex parte Young doctrine provides that "a federal
court has jurisdiction over a suit against a state officer to enjoin offi-
cial actions that violate federal law, even if the State itself is immune
from suit under the Eleventh Amendment." Id. at 288 (O'Connor, J.,
concurring in part and concurring in the judgment); see also Green,
474 U.S. at 68; Pennhurst, 465 U.S. at 102-03. The exception is
premised upon the notion, sometimes called a "fiction," see, e.g.,
Coeur d'Alene Tribe, 521 U.S. at 281, that when a State officer vio-
lates federal law, he is stripped of his official character, thus losing
the "cloak" of State immunity. See id. at 288 (O'Connor, J., concur-
ring in part and concurring in the judgment); Pennhurst, 465 U.S. at
102; Ex parte Young, 209 U.S. at 159-60. Even though "the State
itself will have a continuing interest in the litigation whenever State
policies or procedures are at stake," Coeur d'Alene Tribe, 521 U.S.
at 269; see also Gr. N. Life Ins. Co. v. Read, 322 U.S. 47, 51 (1944),
a court decree enjoining a State officer from committing future viola-
tions of federal law generally will not upset the careful federal bal-
ance established by the Constitution and confirmed by the Eleventh
Amendment. To preserve this balance, however, "we must ensure that
the doctrine of sovereign immunity remains meaningful, while also
giving recognition to the need to prevent violations of federal law."
Coeur d'Alene Tribe, 521 U.S. at 269.

But because this balance is a careful one indeed, the Supreme
Court has strictly limited the application of the Ex parte Young doc-
trine to circumstances in which injunctive relief is necessary to
"give[ ] life to the Supremacy Clause." Green, 474 U.S. at 68; see
also Pennhurst, 465 U.S. at 105 (recognizing that "the need to pro-
mote the supremacy of federal law must be accommodated to the con-
stitutional immunity of the States"). Thus, a federal court cannot order
a State official to remedy past violations of federal law by paying
funds out of the State treasury, given that such relief "is in practical
effect indistinguishable . . . from an award of damages against the

                   29
State." Edelman v. Jordan, 415 U.S. 651, 668 (1974). And as "it is
difficult to think of a greater intrusion on state sovereignty than when
a federal court instructs state officials on how to conform their con-
duct to state law," sovereign immunity also bars a court's grant of any
type of relief, whether retrospective or prospective, based upon a
State official's violation of State law. Pennhurst, 465 U.S. at 106.

These exceptions demonstrate that application of the doctrine must
entail more than "a reflexive reliance on an obvious fiction." Coeur
d'Alene Tribe, 521 U.S. at 270. "[J]ust because a private citizen's fed-
eral suit seeks declaratory injunctive relief against State officials does
not mean that it must automatically be allowed to proceed under an
exception to the Eleventh Amendment protection." Bell Atl. Md., Inc.
v. MCI Worldcom, Inc., 240 F.3d 279, 294 (4th Cir. 2001). "Such
`empty formalism' would improperly sacrifice the`real interests
served by the Eleventh Amendment.'" Id. (quoting Coeur d'Alene
Tribe, 521 U.S. at 270). Rather, just as the Court did in Coeur d'Alene
Tribe, we must evaluate the degree to which a State's sovereign inter-
est would be adversely affected by a federal suit seeking injunctive
relief against State officials, as well as the extent to which federal,
rather than State, law must be enforced to vindicate the federal inter-
est.

The respective federal and State interests revealed in this case
make the analysis complex because SMCRA was expressly designed
to hand over to the States the task of enforcing minimum national
standards for surface coal mining, providing only limited federal
mechanisms to oversee State enforcement. Thus, because the federal
enactment, in furtherance of its design to advance State interests,
creates the potential for exclusive State regulatory authority, the fed-
eral interest would seem to be better served by encouraging private
citizens to enforce their claims relating to the State enforcement
efforts in State, rather than federal, court. A more precise evaluation
of this interest, however, as it might affect application of Ex parte
Young, requires us to return to the statutory structure of SMCRA and
the methods by which it employs a cooperative federalism.

B

As we have noted, under SMCRA Congress intended to divide
responsibility for the regulation of surface coal mining between the

                  30
federal government and the States. But characterizing the regulatory
structure of SMCRA as "cooperative" federalism is not entirely accu-
rate, as the statute does not provide for shared regulation of coal min-
ing. Rather, the Act provides for enforcement of either a federal
program or a State program, but not both. Thus, in contrast to other
"cooperative federalism" statutes, SMCRA exhibits extraordinary def-
erence to the States. See Mark Squillace, Cooperative Federalism
Under the Surface Mining Control and Reclamation Act: Is This any
Way to Run a Government?, 15 Envtl. L. Rep. (Envtl. Law Inst.) 10039 (1985) (calling
SMCRA's "broad delegation" to States "unparalleled"); cf. Bell Atl.
Md., 240 F.3d at 300 (describing analogously how the Telecommuni-
cations Act of 1996 "partially flooded the existing statutory landscape
with specific preempting federal requirements, deliberately leaving
numerous islands of State responsibility"). The statutory federalism of
SMCRA is quite unlike the cooperative regime under the Clean Water
Act, 33 U.S.C. § 1251 et seq., which was construed in Arkansas v.
Oklahoma, 503 U.S. 91 (1992). As the Supreme Court noted there,
one of the Clean Water Act's regulations "effectively incorporate[d]"
State law into the unitary federal enforcement scheme, making State
law, in certain circumstances, federal law. Id. at 110 (emphasis
added). Under SMCRA, in contrast, Congress designed a scheme of
mutually exclusive regulation by either the U.S. Secretary of the Inte-
rior or the State regulatory authority, depending on whether the State
elects to regulate itself or to submit to federal regulation. Because
West Virginia is a primacy state, its regulation of surface coal mining
on nonfederal lands within its borders is "exclusive." See 30 U.S.C.
§ 1253(a); 30 C.F.R. § 948.10. This federal policy of encouraging
"exclusive" State regulation was careful and deliberate. The Act's
preliminary findings explain that "because of the diversity in terrain,
climate, biologic, chemical, and other physical conditions in areas
subject to mining operations, the primary governmental responsibility
for developing, authorizing, issuing, and enforcing regulations for
surface mining and reclamation operations subject to this chapter
should rest with the States." 30 U.S.C. § 1201(f). According to the
Act, it is the States, not the federal government, that are to "develop[ ]
and implement[ ] a program to achieve the purposes of this chapter."
Id. § 1202(g). To make this point absolutely clear, SMCRA provides
explicitly that when States regulate, they do so exclusively, see id.

                  31
§ 1253(a), and when the Secretary regulates, he does so exclusively,
see id. § 1254(a).

Even so, SMCRA does manifest an ongoing federal interest in
assuring that minimum national standards for surface coal mining are
enforced. But when a State fails to enforce these minimum national
standards, it does not automatically forfeit the right of exclusive regu-
lation. SMCRA vindicates its national-standards policy through a lim-
ited and ordered federal oversight, grounded in a process that can lead
ultimately to the withdrawal of the State's exclusive control. See 30
U.S.C. §§ 1271, 1267; see also In Re Permanent Surface Mining Reg-
ulation Litig., 653 F.2d 514, 520 (D.C. Cir. 1981) (en banc) (hereinaf-
ter "Regulation Litig.") (describing the oversight process). Until that
withdrawal occurs, because an approved State program must include
"a State law which provides for the regulation of surface coal mining
and reclamation operations in accordance with the requirements of
this chapter," 30 U.S.C. § 1253(a)(1) (emphasis added), the minimum
national standards are attained by State enforcement of its own law.
"[I]t is with an approved state law and with state regulations . . . that
mine operators must comply." Regulation Litig., 653 F.2d at 519; see
also Background, Surface Coal Mining and Reclamation Operations
Final Rule, 53 Fed. Reg. 26,728, 26,728 (July 24, 1988) (quoting Reg-
ulation Litig.).

In sum, even though the States ultimately remain subject to
SMCRA, the Act grants "exclusive jurisdiction" to a primacy State
(one with an approved program), thereby conditionally divesting the
federal government of direct regulatory authority. See Regulation
Litig., 653 F.2d at 519; see also 30 U.S.C. § 1253(a) (requiring a
would-be primacy State to demonstrate that it has "the capability of
carrying out the provisions of this chapter"). Therefore, when a
State's program has been approved by the Secretary of the Interior,
we can look only to State law on matters involving the enforcement
of the minimum national standards; whereas, on matters relating to
the good standing of a State program, SMCRA remains directly appli-
cable. See Regulation Litig., 653 F.2d at 519 (observing that "judicial
appeals of permit decisions are matters of State jurisdiction in which
the Secretary plays no role"); see also 30 U.S.C. § 1276(e).

Bragg argues, however, that despite the federal government's con-
ditional grant of "exclusive jurisdiction" to West Virginia, the

                  32
national minimum standards set out in SMCRA retain operative force
against West Virginia. For example, her complaint asserted that the
State Director had violated nondiscretionary duties found in 30 U.S.C.
§ 1260, which sets out requirements for permit approval, and in
§ 1265, which establishes standards for reclaiming mined property
and preserving the environment.

To construe SMCRA in the manner urged by Bragg, however,
would circumvent the carefully designed balance that Congress estab-
lished between the federal government and the States because the
effect of a citizen suit to enjoin officials in a primacy State to comport
with the federal provisions establishing the core standards for surface
coal mining would end the exclusive State regulation and undermine
the federalism established by the Act. Thus, rather than advancing the
federal interest in preserving this statutory design, Bragg's interpreta-
tion would frustrate it.

While it is true that Congress' desire to implement minimum
national standards for surface coal mining drives SMCRA, Congress
did not pursue, although it could have, the direct regulation of surface
coal mining as its preferred course to fulfill this desire. Nor did Con-
gress invite the States to enforce federal law directly. By giving States
exclusive regulatory control through enforcement of their own
approved laws, Congress intended that the federal law establishing
minimum national standards would "drop out" as operative law and
that the State laws would become the sole operative law. Cf. Nat'l
Wildlife Fed'n v. Lujan, 928 F.2d 453, 464 n.1 (D.C. Cir. 1991)
(Wald, J., concurring) (recognizing that the provisions of SMCRA do
not "technically apply" in primacy States). Thus, all of the federal
provisions establishing the minimum national standards are not
directly operative in West Virginia so long as it remains a primacy
State. Cf. Haydo v. Amerilkohl Mining, Inc., 830 F.2d 494, 498 (3d
Cir. 1987) (noting that "SMCRA itself is not violated by an operator's
violation of a permit condition" (emphasis added)). This is not to say,
of course, that all of SMCRA's provisions"drop out." The Act's
structural provisions creating the facility through which the State can
attain and can lose its primacy status remain directly operative. See,
e.g., 30 U.S.C. §§ 1253, 1254, 1267, 1271. But these provisions are
not at issue in this case. Bragg's complaint essentially challenges the
Director's failure to follow the permitting requirements set forth in 30

                  33
U.S.C. § 1260 and the environmental protection performance stan-
dards set forth in § 1265, and only § 1260 claims remain in Counts
2 and 3.

Because 30 U.S.C. § 1260 establishes minimum standards that
have been adopted by West Virginia and approved by the Secretary,
see W. Va. Code § 22-3-18,4
                          4 any violation of this standard involves
State law, not federal law, even though the relevant language in the
State law is identical to that in the federal law. Accordingly, any
injunction against State officials to enforce this provision would com-
mand them to comport with the State's own law, not federal law,
because only the State law is operative and directly regulates the issu-
ance of permits.

In this case, the district court's injunction created two layers of
indignity, as it not only directed the Director to make findings as
required by the West Virginia Act, see W. Va. Code § 22-3-18, but
in so doing, also ordered the Director to make findings required by
the state-law buffer zone regulation, see W. Va. Code St. R. tit. 38
§ 2-5.2. That federal command to a State official to comply with the
State's law was so abhorrent to the values underlying our federal
structure as to fall outside the bounds of the Ex parte Young excep-
tion. In Pennhurst, the Supreme Court stated:

        [I]t is difficult to think of a greater intrusion on state sover-
        eignty than when a federal court instructs state officials on
_________________________________________________________________

4 The Secretary has routinely interpreted 30 U.S.C. § 1260 as a mini-
mum national standard or requirement that must be adopted by the States
to achieve primacy status. Thus, the Secretary requires that a State coun-
terpart to § 1260 be included in an approved State law. See, e.g.,
Approval of Amendment to Utah Regulatory Program, 63 Fed. Reg.
63,608, 63,608-10 (Nov. 16, 1998); Approval of Amendment to W. Va.
Regulatory Program, 61 Fed. Reg. 6511, 6515-16 (Feb. 21, 1996);
Approval of Amendments to Ill. Regulatory Program, 55 Fed. Reg.
35,301, 35,303 (Aug. 29, 1990); Approval of Permanent Program
Amendments from the State of Ala., 51 Fed. Reg. 29,098, 29,099 (Aug.
14, 1986); Conditional Approval of the Permanent Program Submission
from the State of Ark., 45 Fed. Reg. 77,003, 77,015 (Nov. 21, 1980). In
accordance with the Secretary's position, West Virginia enacted W. Va.
Code § 22-3-18 to satisfy the requirements imposed by 30 U.S.C. § 1260.

                   34
       how to conform their conduct to state law. Such a result
       conflicts directly with the principles of federalism that
       underlie the Eleventh Amendment. We conclude that Young
       and Edelman are inapplicable in a suit against state officials
       on the basis of state law.
465 U.S. at 106. To be certain, the state-law claims at issue in Penn-
hurst were of a different character from the claims at issue in this
case. In Pennhurst, the Supreme Court noted that because the lower
court had exercised pendent jurisdiction over the state-law claims, see
id. at 104, an Ex parte Young injunction to enforce those claims was
not necessary to vindicate the supremacy of federal law, see id. at
106. In this case, the federal interest in adjudicating the dispute is
undoubtedly stronger, as the rights at issue were created by the State
pursuant to a federal invitation to implement a program that met cer-
tain minimum standards set by Congress. Moreover, the federal gov-
ernment, through the Secretary's oversight role, retains an important
modicum of control over the enforcement of that State law. See 30
U.S.C. §§ 1271, 1267; Regulation Litig., 653 F.2d at 520.

Nonetheless, although "the difference between the type of relief
barred by the Eleventh Amendment and that permitted under Ex parte
Young will not in many instances be that between day and night,"
Edelman, 415 U.S. at 667, we conclude that the injunctive relief
sought against the State Director in this case "falls on the Eleventh
Amendment side of the line" by some distance, Coeur d'Alene Tribe,
521 U.S. at 281, and is therefore barred by the Eleventh Amendment.
The Pennhurst Court made clear that its decision was driven by the
indignity to which a State is subject when a federal court orders that
State's officers to conform their conduct with their own laws -- a
concern that is also present in this case. See 465 U.S. at 106. In subse-
quent Eleventh Amendment decisions, the States' dignity interest has
played an increasingly critical role. See, e.g., Alden v. Maine, 527
U.S. 706, 715 (1999) (noting that states "retain the dignity, though not
the full authority, of sovereignty"); Coeur d'Alene Tribe, 521 U.S. at
268 (stating that "immunity is designed to protect" the "dignity and
respect afforded a State"); see also S.C. State Ports Auth., slip op. at
11, ___ F.3d at ___ (noting that it was "the spectre of private suits
against the states that mattered to the founders"). That dignity interest
does not fade into oblivion merely because a State's law is enacted

                  35
to comport with a federal invitation to regulate within certain parame-
ters and with federal agency approval. Cf. United States Dep't of
Energy v. Ohio, 503 U.S. 607, 625 (1992) (noting that state-law pen-
alties approved by the Environmental Protection Agency and sup-
planting the Clean Water Act did not "arise under federal law" as
meant in 28 U.S.C. § 1331). And particularly in the absence of an
explicit incorporation of State law into federal law, cf. Arkansas, 503
U.S. at 110-11; Geis v. Bd. of Educ., 774 F.2d 575, 581 (3d Cir.
1985), States retain a unique interest in the enforcement of their own
law against their own officers. This is especially true where, as here,
Congress has reserved to the States the "exclusive" right to set the
rules by which the regulation of surface mining will be governed. The
West Virginia statute and implementing regulations are solely the
product of its own sovereignty, enacted pursuant to its democratic
processes, and, as was the case in Pennhurst, a State's sovereign dig-
nity reserves to its own institutions the task of keeping its officers in
line with that law.

Moreover, it is simply not the case that an Ex parte Young injunc-
tion is necessary to "vindicate the supreme authority of federal law"
in this context. Pennhurst, 465 U.S. at 106. The SMCRA citizen-suit
provision is designed not to vindicate individual rights, but rather to
supplement the Secretary's enforcement power under 30 U.S.C.
§ 1271(b) -- a power that is unaffected by the constraints of the Elev-
enth Amendment. See Seminole Tribe v. Florida, 517 U.S. 44, 71 n.14
(1996) (citing United States v. Texas, 143 U.S. 621, 644-45 (1892)).
If West Virginia's program no longer comports with the federal blue-
print found in SMCRA, the Secretary may instigate an enforcement
proceeding and revoke West Virginia's authority to regulate surface
mining. Additionally, as part of its approved State program, West Vir-
ginia enacted a citizen suit provision that, parroting the language of
its federal counterpart, gives affected individuals the right to sue in
State court to compel the Director's compliance with the West Vir-
ginia Act. See W. Va. Code § 22-3-25. Because the West Virginia
courts are open to such suits, the federal interest in maintaining the
State's compliance with its own program may be fulfilled via suit in
that forum, in a manner that does not offend the dignity of the State.
See Coeur d'Alene Tribe, 521 U.S. at 274 (opinion of Kennedy, J.).

In sum, rather than asking the States to enforce the federal law,
Congress through SMCRA invited the States to create their own laws,

                  36
which would be of "exclusive" force in the regulation of surface min-
ing within their borders. See Hodel, 452 U.S. at 289 (noting that under
SMCRA, states "enact and administer their own regulatory pro-
grams"). An order from an Article III court instructing an officer of
such a State to conform his conduct with a duly enacted State law
would create an affront to that State's dignity similar to that created
by the orders at issue in Pennhurst. And particularly when that State's
law specifically provides for its own enforcement in a State forum,
the concerns that gave rise to the exception of Ex parte Young evapo-
rate.

Accordingly, we conclude that Bragg's claims filed against the
State Director in federal court are not authorized by the Ex parte
Young exception to the Eleventh Amendment.

C

Alternatively, Bragg contends that West Virginia waived its sover-
eign immunity in federal court when it elected to submit its program
to the Secretary for approval and thereby accepted the federal govern-
ment's invitation to act as the regulator of surface coal mining in the
State. She argues that in exchange for giving the State the right to reg-
ulate surface coal mining, "Congress required the states to agree to
submit to federal jurisdiction under [30 U.S.C.] § 1270(a)(2) to
review their non-discretionary actions for conformity with federal
law" and therefore that the State "waived its immunity." We cannot
agree.

"If Congress is not unmistakably clear and unequivocal in its intent
to condition a gift or gratuity on a State's waiver of its sovereign
immunity, we cannot presume that a State, by accepting Congress'
proffer, knowingly and voluntarily assented to such a condition." Bell
Atl. Md., 240 F.3d at 292. Congress provided no "unequivocal" warn-
ing that States which submit a program for approval by the Secretary
thereby waive their immunity. To the contrary, the citizen-suit provi-
sion explicitly authorizes a compliance action "against . . . the appro-
priate State regulatory authority," but only "to the extent permitted by
the eleventh amendment to the Constitution." 30 U.S.C. § 1270(a)(2)
(emphasis added). Far from expressing Congress' clear intent that
participating States waive Eleventh Amendment immunity, this lan-

                  37
guage actually preserves a State's sovereign immunity. See Burnette
v. Carothers, 192 F.3d 52, 57 (2d Cir. 1999) (concluding that similar
language in the Clean Water Act, the Resource Conservation and
Recovery Act, and the Comprehensive Environmental Response,
Compensation and Liability Act did not evidence Congress' intent to
abrogate state immunity). Accordingly, we reject Bragg's argument
that West Virginia waived its sovereign immunity in federal court
when it accepted Congress' invitation to assume"exclusive jurisdic-
tion" over the regulation of surface mining within its borders.

IV

In their appeal, the intervening coal companies and coal associa-
tions (collectively, "coal companies") contend that the district court
lacked subject matter jurisdiction to enter the consent decree, dated
February 17, 2000, which approved a settlement that disposed of a
number of Bragg's claims against the Director. See Bragg, 83 F.
Supp. 2d at 722. They base their challenge on two points. First, they
argue that the suit at issue did not fall within the class of suits over
which 30 U.S.C. § 1270(a)(2) provides jurisdiction. Noting that the
statute creates a cause of action for the Director's failure to perform
duties "which are not discretionary," the coal companies contend that
the permitting decisions at issue in this case arose from purely discre-
tionary duties. They also maintain that because the duties at issue
arose from the West Virginia statute and regulation, § 1270(a)(2) is
not pertinent because the duties sought to be enforced are not duties
"under this chapter." Second, they argue that because Counts 2 and
3 were barred by the Eleventh Amendment, the counts settled by the
consent decree were also barred.

Even though Bragg and the Director voluntarily entered into the
settlement agreement and submitted it to the district court for
approval by a consent decree, the district court's power to enter the
decree depended on its having subject matter jurisdiction over the
case. See, e.g., Local No. 93, Int'l Assoc. of Firefighters v. City of
Cleveland, 478 U.S. 501, 525 (1986). And, of course, a challenge to
subject matter jurisdiction is appropriately raised at any point in the
proceedings. See, e.g., Clinton v. City of New York, 524 U.S. 417, 428
(1998). Nevertheless, neither of the coal companies' jurisdictional
arguments is truly a challenge to subject matter jurisdiction.

                  38
The coal companies' argument that the duties at issue were neither
"nondiscretionary" nor "under this chapter," while possibly correct,
nevertheless does not challenge the lower court's jurisdiction, but
rather the merits of the settled claims. Jurisdiction is proper unless
"the cause of action alleged is so patently without merit as to justify
. . . the court's dismissal for want of jurisdiction." Duke Power Co.
v. Carolina Envtl. Study Group, Inc., 438 U.S. 59, 70 (1978) (internal
quotation marks and citations omitted) (alteration in original); see
also Steel Co. v. Citizens for Better Government, 523 U.S. 83, 89
(1998) (same). It is now settled that 30 U.S.C. § 1270 confers on fed-
eral district courts subject matter jurisdiction over at least some sorts
of claims. See Molinary v. Powell Mtn. Coal Co., 125 F.3d 231, 235-
37 (4th Cir. 1997); Regulation Litig., 653 F.2d at 519. And Bragg's
complaint, which alleged that the duties at issue in the consent decree
were "nondiscretionary" and "under this chapter," invoked the court's
jurisdiction under § 1270. It may be the case, as the coal companies
claim, that further legal analysis would have revealed that the duties
alleged were either "discretionary" or not "under this chapter." But
that type of argument would be properly raised not in a Rule 12(b)(1)
motion to dismiss for lack of subject matter jurisdiction, but rather in
a Rule 12(b)(6) motion to dismiss for failure to state a claim. See
Fogel v. Chestnutt, 668 F.2d 100, 105-06 (2d Cir. 1981) (Friendly, J.)
(discussing the tendency of courts to conflate these two concepts); 13
Charles Alan Wright, Arthur R. Miller, & Edward H. Cooper, Federal
Practice and Procedure § 3522, at 78-79 (1984) (same); see also
Steel Co., 523 U.S. at 89 ("[T]he district court has jurisdiction if the
right of the petitioners to recover under the complaint will be sus-
tained if the Constitution and laws of the United States are given one
construction and will be defeated if they are given another" (internal
quotation marks and citation omitted)); cf. City of Yonkers v. United
States, 320 U.S. 685, 695 (1944) (Frankfurter, J., dissenting)
("`Jurisdiction' competes with `right' as one of the most deceptive of
legal pitfalls"). As long as Bragg's claims were not clearly frivolous
from the face of the complaint, jurisdiction was proper, and a chal-
lenge to the consent decree may not be made on a jurisdictional basis.5  5
_________________________________________________________________

5 Moreover, even if subject-matter jurisdiction may be questioned
under 30 U.S.C. § 1270(a)(2), Bragg has also invoked jurisdiction by
asserting claims under the Clean Water Act, 33 U.S.C. §§ 1251 et seq.,

                  39
The coal companies also contend that because Counts 2 and 3 were
barred by the Eleventh Amendment, the district court's exercise of
jurisdiction over the consent decree was also inappropriate. But the
coal companies may not assert a defense on behalf of the Director that
the Director chooses not to assert. Sovereign immunity, unlike the
subject matter jurisdiction requirement, may be waived by the State,
see Coeur d'Alene Tribe, 521 U.S. at 267, and it may be the case that
when the Director entered into the consent decree and invoked the
district court's jurisdiction over it, West Virginia waived its immunity
with respect to the claims settled in that decree. See Coll. Sav. Bank,
527 U.S. at 675-76 (citing Gunter v. Atl. Coast Line R.R., 200 U.S.
273, 284 (1906)). But, in any event, the Director has not asserted this
defense to the consent decree. Because sovereign immunity reflects
the federal courts' respect for the States, we need not undermine that
respect by forcing a State to assert immunity when it chooses not to
do so. Cf. Wisc. Dep't of Corr. v. Schacht, 524 U.S. 381, 389 (1998)
(stating that a court "can ignore" the issue of Eleventh Amendment
immunity "[u]nless the State raises the matter").

In sum, we reject the coal companies' challenge to the settlement
agreed to by the Director and the consent decree entered by the dis-
trict court approving it.

V

For the reasons given, the consent decree of February 17, 2000, is
affirmed, but the judgment of the district court enjoining the State
Director is vacated, and the case is remanded to the district court with
instructions to dismiss Bragg's unsettled claims asserted in Counts 2
_________________________________________________________________

NEPA, 42 U.S.C. § 4321 et seq., the Administrative Procedure Act, 5
U.S.C. §§ 701-706, and the All Writs Act, 28 U.S.C. § 1651(a), and
invoking 28 U.S.C. §§ 1331, 1361, 2201, and 2202. If her claim under
SMCRA were actually one to enforce a State law claim, the district court
would arguably still have jurisdiction over that claim under 28 U.S.C.
§ 1367(a).

                  40
and 3 without prejudice to any suit she may wish to pursue in West
Virginia State court.

AFFIRMED IN PART, VACATED IN PART,

AND REMANDED WITH INSTRUCTIONS

                  41